Exhibit 10.13

CONSENT, WAIVER AND MODIFICATION AGREEMENT


This Consent, Waiver and Modification Agreement (“Agreement”) is made and
entered into as of September 21, 2015, by and among Be Active Holdings Inc., a
Delaware corporation (the “Company”), and the parties identified on the
signature page hereto (each a “Purchaser” and collectively,
“Purchasers”).  Capitalized terms used but not defined herein will have the
meanings assigned to them in each of the February 2014 Securities Purchase
Agreements, December 2014 Securities Purchase Agreements, February 2014
Transaction Documents and December 2014 Transaction Documents (all as defined
below).


WHEREAS, the Company and Purchasers identified on Schedule A entered into
Securities Purchase Agreements (the “February 2014 Securities Purchase
Agreements”) and related Transaction Documents with respect to the Securities
identified on Schedule A (“February 2014 Transaction Documents”) as of February
18, 2014; and


WHEREAS, pursuant to the terms of the February 2014 Securities Purchase
Agreements, the Company issued to the Purchasers Common Stock, Series C
Preferred Stock (“Preferred Stock”) and Warrants (the “Warrants”); and


WHEREAS, the Company and Purchasers identified on Schedule B entered into
Securities Purchase Agreements (the “December 2014 Securities Purchase
Agreements”) and related Transaction Documents with respect to the Securities
identified on Schedule B (“December 2014 Transaction Documents”) as of December
31, 2014; and


WHEREAS, pursuant to the terms of the December 2014 Securities Purchase
Agreements, the Company issued to the Purchasers Secured Convertible Notes
(“December 2014 Notes”); and


WHEREAS, the Company is contemplating an additional offering of an aggregate
$250,000 Purchase Price (“New Offering”) on substantially the same terms and
conditions as the December 2014 Notes, as modified herein; and


WHEREAS, in connection with the New Offering, the Company intends to issue
allonges to the December 2014 Notes increasing the principal amount of the Notes
(“Allonges”) pursuant to the terms of the New Offering with such Allonges having
a Maturity Date of September 30, 2016 and a Conversion Price equal to $0.001 per
Share (subject to further reduction); and


WHEREAS, in connection with the New Offering, the Company has agreed to issue to
the Placement Agent, Palladium Capital Advisors LLC, a fee equal to $25,000 in
the form of a Secured Convertible Promissory Note identical to the form of the
December 2014 Note and Allonge issued and to be issued to the Purchasers in the
New Offering; and


WHEREAS, in connection with the New Offering, each Purchaser possesses a right
of participation (“Right of Participation”) and certain rights (“MFN Rights”)
pursuant to Sections 4.12 and 4.15 respectively of each of the February 2014
Securities Purchase Agreements and December 2014 Securities Purchase Agreements;
and


WHEREAS, pursuant to Section 4.14 of the December 2014 Securities Purchase
Agreements, upon a Share Dilutive Issuance, the Purchasers are entitled to a
Share Dilution Adjustment; and


WHEREAS, pursuant to Section 4.20 of each of the February 2014 Securities
Purchase Agreements and December 2014 Securities Purchase Agreements, the
Company is prohibited, without the prior approval of Purchasers, from entering
into any Variable Rate Transactions nor issuing any Variable Price Linked Equity
Securities and certain other restrictions described in the last sentence of
Section 4.20; and


 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, solely in connection with the New Offering, Purchasers will (i) waive
the Right of Participation, (ii) waive their MFN Rights, (iii) release the
Company from the restrictions described in the tenth recital above, and (iv)
consent to the issuance of the Allonges by the Company in connection with the
New Offering; and


WHEREAS, pursuant to Section 5.5 of each of the February 2014 Securities
Purchase Agreement and December 2014 Securities Purchase Agreement, a Majority
in Interest may consent to a modification of any provision of the respective
Securities Purchase Agreements on behalf of the Purchasers.


NOW THEREFORE, in consideration of promises and mutual covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby consent and agree as
follows:


1.           Upon the execution of this Agreement by a Majority in Interest, the
Purchasers waive (i) the Right of Participation and their MFN Rights; and (ii)
release the Company from the restrictions described in the tenth recital above.


2.           Pursuant to Section 4.14 of the December 2014 Securities Purchase
Agreement from and after the closing of the New Offering, the Company hereby
agrees and acknowledges that, effective immediately, the Conversion Price of the
December 2014 Notes issued to the Purchasers pursuant to the December 2014
Securities Purchase Agreements is $0.001, subject to further reduction as
described in the December 2014 Transaction Documents.


3.           The Company acknowledges that prior to the closing date of the New
Offering, the Certificate of Designation of Preferences, Rights and Limitations
of Series C Convertible Preferred Stock will have been amended so that upon
conversion of each Series C Preferred Share, five (5) shares of Common Stock
will be issued.  A copy of the filed amendment will be delivered to all holders
of Series C Preferred Shares on or before the closing of the New Offering.


4.           On or before fifty (50) days following the closing of the New
Offering, the Company undertakes to effectuate a reverse split in the ratio of a
range of one new Share of Common Stock for each  outstanding two Shares of
Common Stock up to one new share of Common Stock for each outstanding one
thousand Shares of Common Stock, and to reserve on behalf of the Purchasers
within one business day after the effectuation of the reverse split the amount
of Common Stock necessary for the Company to comply with all reservation
obligations owed to Purchasers.  Shares issuable upon conversion of the
principal represented by the Allonge and interest thereon are included in the
definition of “Required Minimum” as defined in the December 2014 Transaction
Documents.  Failure to timely effectuate the reverse split or reserve such
shares is an Event of Default under the December 2014 Notes.  The company will
not increase the par value of the Common Stock in connection with the reverse
split.


5.           Each of the Purchasers hereby represents the truth and accuracy of
each Purchaser’s representations and warranties contained in the December 2014
Transaction Documents when made and also as if such representations and
warranties were made as of the date hereof, except with respect to Section
3.2(j) of the February 2014 Securities Purchase Agreements and December 2014
Securities Purchase Agreements in connection with which trading might have been
done in reliance on Section 4.2(i) of the February 2014 Securities Purchase
Agreements and December 2014 Securities Purchase Agreements. The Company hereby
represents the truth and accuracy of all of the Company’s representations and
warranties contained in the December 2014 Transaction Documents when made and
also as if such representations and warranties were made as of the date hereof,
except as same have been modified or updated in Schedule C or in the SEC
Reports.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Annexed hereto as Schedule C are the following schedules
corresponding to the schedules designations in the December 2014 Securities
Purchase Agreements.  Schedules which have not changed from those delivered in
connection with the December 2014 Securities Purchase Agreements are marked “NO
CHANGE”.  Schedules which have been updated are provided as of the date of this
Agreement and the closing date of the New Offering unless otherwise indicated
thereon.


· Schedule 1.1.  Exempt Issuances


· Schedule 3.1(a).  Subsidiaries


· Schedule 3.1(e) Filings, Consents and Approvals


· Schedule 3.1(g).  Capital Structure


· Schedule 3.1(h) Form 8-K; Financial Statements


· Schedule 3.1(i):  Material Changes; Undisclosed Events, Liabilities or
Developments


· Schedule 3.1(j):  Litigation


· Schedule 3.1(n): Title to Assets


· Schedule 3.1(o). Intellectual Property


· Schedule 3.1(s):  Certain Fees:


· Schedule 3.1(v). Registration Right


· Schedule 3.1(aa). Solvency


· Schedule 3.1(ee). Accountants


· Schedule 3.1(jj).  Stock Option Plans


· Schedule 3.1(ll).  Reporting Company/Shell Company


· Schedule 3.1(oo). Related Party Transactions


· Schedule 4.6. Use of Proceeds


7.           The Purchasers’ right to participate in a Subsequent Financing as
set forth in Section 4.12 of the December 2014 Securities Purchase Agreements is
hereby extended until September 30, 2017.


8.           The Protection Period as employed in each of the February 2014
Securities Purchase Agreement and the December 2014 Securities Purchase
Agreements is hereby extended until September 30, 2018.


9.           The restriction described in the last sentence of Section 4.20 in
each of the February 2014 Securities Purchase Agreements and December 2014
Securities Purchase Agreements is extended until September 30, 2016.


10.           The principal amount represented by the Allonges will accrue
interest at an annual rate of 10% until the reservation described in Section 4
above has been effectuated and the Required Minimum has been reserved and will
be payable and subject to the terms and conditions applicable to interest under
the December 2014 Notes.


 
3

--------------------------------------------------------------------------------

 
 
11.           Shares issuable upon the conversion of the principal amount of
Allonges and interest therein are included in the definition of “Securities” as
defined in the December 2014 Transaction Documents.


12.           The Company hereby permanently waives the redemption and mandatory
conversion provisions contained in Section 6 of the December 2014 Notes.


13.           This Agreement and the New Offering Escrow Agreement shall be
included in the definition of each of the February 2014 Transaction Documents
and December 2014 Transaction Documents.


14.           The undersigned consent to the Company completing the New Offering
and to the amendment of the Security Agreement and Guaranty to include the New
Offering as a component of the Obligations to be secured by the Collateral
pursuant to the Security Agreement entered into in connection with the December
2014 Transaction Documents.  In connection therewith, the Company and Purchasers
authorize the Collateral Agent to make such additional filings at the discretion
of the Collateral Agent to memorialize such agreement.


15.           Annexed hereto is Amended Schedule A to the Security Agreement and
the Guaranty.


16.           If the closing of the New Offering has not occurred by September
30, 2015, this Agreement will be null and void.


17.           Each of the Purchasers executing this Agreement represents to the
Company that it has the authority to enter into and deliver this Agreement.


18.           The Company represents to the Purchasers that the books and
records of the Company accurately reflect the information described on Schedules
A and B.


19.           Except as specifically described herein, there is no other waiver
expressed or implied.


20.           In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neutral genders. The word “person” includes an individual, body corporate,
partnership, trustee or trust or unincorporated association executor,
administrator or legal representative.


21.           This Agreement will be subject to amendment and/or waiver in the
same manner and subject to the same requirements as described in the February
2014 Transaction Documents and December 2014 Transaction Documents.


22.           The closing of the New Offering will be subject to the procedures
set forth in a New Offering Escrow Agreement to be entered into by the Company,
each of the Purchasers and the Escrow Agent identified therein.


23.           The invalidity or unenforceability of any provision hereof will in
no way affect the validity or enforceability of any other provision.


24.           All notices, demands, requests, consents, approvals, and other
communications required or permitted in connection with this Agreement shall be
made and given in the same manner set forth in Section 5.4 of each of the
February 2014 Securities Purchase Agreements and December 2014 Securities
Purchase Agreements.


25.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws and
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York in the federal courts located in the state of
New York. Both parties and the individuals executing this Agreement and other
agreements on behalf of the parties agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party (which shall be the party
which receives an award most closely resembling the remedy or action sought)
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.


 
4

--------------------------------------------------------------------------------

 
 
26.           The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
agreement.


27.           This Agreement may be executed in counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when the counterparts have been signed by each party and delivered to
the other party, it is being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




(Signatures to follow)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, Guarantor, Collateral Agent and the undersigned
Purchasers have caused this Agreement to be executed as of the date first
written above.

 

 
BE ACTIVE HOLDINGS INC.
the “Company”


 
By  /s/ Sam Pugliese




 
BE ACTIVE BRANDS INC.
the “Guarantor”


 
By: /s/ Sam Pugliese



 
COLLATERAL AGENT


 
/s/ John S. Lemak
JOHN S. LEMAK

 






[Purchasers’ Signature Pages to Follow]

 
6

--------------------------------------------------------------------------------

 



PURCHASERS’ SIGNATURE PAGE TO CONSENT WAIVER & MODIFICATION AGREEMENT


“PURCHASER”
 
 
HS CONTRARIAN INVESTMENTS LLC
 
By: /s/ John Stetson  
Name:  John Stetson
Title: Managing Member
 
 
MICHAEL BRAUSER 
 
________________________________________
 
 
 
 
ALPHA CAPITAL ANSTALT
 
By: /s/ Konrad Ackermann
Name:  Konrad Ackermann
Title:  Director
 
 
THE JOHN ST. THOMAS AND BARBARA ST. 
THOMAS REV. 2005 TRUST DTD 9/9/2005 JOHN
ST. THOMAS & BARBARA ST. THOMAS TTEES
 
By: /s/ John Stetson
Name:  John Stetson
Title:  Trustee
 
 
STRATCON PARTNERS 
 
By: ____________________________________ 
Name:
TItle:
 
 
SANDOR CAPITAL MASTER FUND    
 
By:  /s/ John S. Lemak
Name:  John S. Lemak
Title:  Manager
 
GRQ CONSULTATS INC. 401K
 
By: /s/ Barry Honig
Name: Barry Honig
Title: Trustee
 
 
BIRCHTREE CAPITAL LLC
 
By: ___________________________________
Name:
Title
 
 
MOMONA CAPITAL
 
By: ___________________________________
Name:
Title
 
 
 
 
BRIO CAPITAL MASTER FUND LTD.
 
By: /s/ Shaye Hirsch
Name:  Shaye Hirsch
Title:  Director
 
 
BST COLD LLC
 
By: ____________________________________ 
Name:
Title:
 
 
POINT CAPITAL INC.
 
By: ____________________________________       
Name:
Title:

 
 
7

--------------------------------------------------------------------------------

 



PURCHASERS’ SIGNATURE PAGE TO CONSENT WAIVER & MODIFICATION AGREEMENT


“PURCHASER”
 
JILL STRAUSS
 
________________________________________
 
 
DENVILLE AND DOVER FUND LLC 
 
By: ____________________________________  
Name:                                                                           
Title:  
 
 
JSL KIDS PARTNERS
 
By: /s/ John S. Lemak
Name:  John S. Lemak
Title:  Manager
 
CRAIG GOODSTADT
 
________________________________________
 
 
MELECHDAVID INC. RETIREMENT PLAN
 
By: ___________________________________
Name:
Title
 
 
BARRY HONIG
 
/s/ Barry Honig

 

 
8

--------------------------------------------------------------------------------

 



SCHEDULE A CONSENT WAIVER AND MODIFICATION AGREEMENT


FEBRUARY 2014 PURCHASERS


PURCHASERS
SUBSCRIPTION AMOUNT
HS CONTRARIAN INVESTMENTS LLC
347 N. New River Drive East, #804
Fort Lauderdale, FL 33301
$150,000.00
GRQ CONSULTANTS INC. 401K
555 S. Federal Highway, #450
Boca Raton, FL 33432
Fax: 561-235-5379
$150,000.00
MICHAEL BRAUSER
4400 Biscayne Blvd., #850
Miami, FL 33137
Fax: 305-576-9298
$150,000.00
BIRCHTREE CAPITAL LLC
4400 Biscayne Blvd., #850
Miami, FL 33137
Fax: 305-576-9298
$100,000.00
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 212-586-8244
$500,000.00
MOMONA CAPITAL
510 Madison Avenue
New York, NY 10022
Fax: 212-586-8244
$50,000.00
THE JOHN ST. THOMAS AND BARBARA ST. THOMAS REV. 2005 TRUST DTD 9/9/2005
JOHN ST. THOMAS & BARBARA ST. THOMAS TTEES
10315 Cresta Drive
Los Angeles, CA 90064
Tel.: 310-858-4825
$20,000.00
BRIO CAPITAL MASTER FUND LTD.
100 Merrick Road, Suite 401W
Rockville Center, NY 11570
Tel.: 516-536-0500
$200,000.00
STRATCON PARTNERS
155 West 68th Street, #27E
New York, NY 10023
Tel.: 658-7878
$25,000.00
BST COLD LLC
1601 Sunset Plaza Drive
Los Angeles, CA 90069
Fax: 310-855-9475
$50,000.00
SANDOR CAPITAL MASTER FUND
2828 Routh Street, Suite 500
Dallas, TX 75201
Tel.: 214-849-9876
 
$99,999.99
POINT CAPITAL INC.
285 Grand Avenue
Building 5, 2nd Floor
Englewood, NJ 07631
Tel.: 201-408-5126
$100,000.00
JILL STRAUSS
224 Quadro Vecchio Drive
Pacific Palisades, CA 90272
Fax: 310-855-9475
$25,000.00
CRAIG GOODSTADT
112 Chopin Drive
Wayne, NJ 07470
Tel.: 201-390-0994
$15,000.00
DENVILLE AND DOVER FUND LLC
4 South Orange Avenue, Unit 170
South Orange, NJ 07079
$115,000.00
MELECHDAVID, INC. RETIREMENT PLAN
100 S. Pointe Drive, #1405
Miami Beach, FL 33130
Fax: 860-476-1582
$50,000.00
TOTAL
$1,799,999.99





*  All share numbers disclosed herein are reflected as “pre-split” numbers.

 
9

--------------------------------------------------------------------------------

 



SCHEDULE B CONSENT WAIVER AND MODIFICATION AGREEMENT


DECEMBER 2014 PURCHASERS




PURCHASERS
SUBSCRIPTION AMOUNT
ALPHA CAPITAL ANSTALT
Lettstrasse 32
P.O. Box 1212
9490 Vaduz, Lichtenstein
Fax: 212-586-8244
Taxpayer ID# None
$75,000.00
BRIO CAPITAL MASTER FUND LTD.
100 Merrick Road, Suite 401W
Rockville Center, NY 11570
Tel.: 516-536-0500
Taxpayer ID# 98-1072321
$50,000.00
SANDOR CAPITAL MASTER FUND
2828 Routh Street, Suite 500
Dallas, TX 75201
Tel.: 214-849-9876
Taxpayer ID#: 27-0013809
$165,000.00
JSL KIDS PARTNERS
2828 Routh Street, Suite 500
Dallas, TX 75201
Tel.: 214-849-9876
Taxpayer ID#: 38-3784405
$35,000.00
BARRY HONIG
555 S. Federal Highway, Suite 450
Boca Raton, FL 33432
Taxpayer ID#: ###-##-####
$100,000.00
TOTAL
$425,000.00





*  All share numbers disclosed herein are reflected as “pre-split” numbers.



